Citation Nr: 0533845	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-00 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in New York, 
New York


THE ISSUE

Eligibility for fee-basis medical care.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 determination by the Department of 
Veterans Affairs (VA) Medical Center (MC) that the veteran 
was not eligible for fee-basis medical care.  The veteran 
perfected an appeal of that decision.

The veteran's appeal was previously before the Board in 
January 2004, at which time the Board denied the appeal.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  As the result of a 
Joint Motion for Remand, in a January 2005 order the Court 
vacated the January 2004 decision and remanded the case to 
the Board for readjudication.

The Board notes that in addition to the issue of entitlement 
to fee-basis care, the veteran has raised the issue of 
entitlement to the payment or reimbursement of non-authorized 
psychiatric care that he has received since 1990.  The VAMC 
has not, however, addressed that issue, and the issue is 
referred for appropriate action.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) (the Board does not have jurisdiction of 
an issue not yet adjudicated by the agency of original 
jurisdiction).


FINDINGS OF FACT

1.  The veteran has not been prejudiced by the VAMC's failure 
to inform him of the evidence needed to substantiate his 
claim.

2.  A VAMC is geographically accessible to the veteran and is 
capable of furnishing the care or services that he requires.


CONCLUSION OF LAW

The criteria for fee-basis medical care have not been met.  
38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. § 17.52 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits and to assist claimants 
in the development of their claims.  VA has issued a 
regulation to implement the provisions of the VCAA, which is 
codified at 38 C.F.R. §3.159 (2005).

The VAMC has not provided a section 5103(a) notice to the 
veteran to inform him of the evidence needed to establish 
entitlement to fee-basis medical care.  The Court has held, 
however, that an adjudicative error is not prejudicial unless 
it affects "a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication]'."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 116 (2005), motion for review en 
banc denied (May 27, 2005).  In addition, the claimant bears 
the burden of showing that any error in the section 5103(a) 
notice, or the failure to provide such a notice, was 
prejudicial to his case.  Id. at 119.

During a May 2003 hearing the undersigned explained the 
provisions of the VCAA to the veteran, and the veteran 
responded that he had no additional evidence to submit.  In a 
May 2004 motion for reconsideration (which was later 
withdrawn) of the Board's January 2004 decision, the 
veteran's representative at that time asserted that the Board 
erred in finding that no additional development was 
warranted.  The representative did not make any assertions 
regarding the failure to provide a section 5103(a) notice, 
nor did the current representative make such an assertion in 
the January 2005 Joint Motion for Remand or his October 2005 
written brief.

The Court has also held that evidence of the claimant's 
actual knowledge of the evidence needed to substantiate a 
claim precludes a finding of prejudice in failing to provide 
a section 5103(a) notice.  See Short Bear v. Nicholson, 19 
Vet. App. 341 (2005).  The veteran and his representative 
have demonstrated in hearing testimony, statements, and 
pleadings that they are fully versed in the regulatory 
requirements for eligibility for fee-basis medical care.  
They have cited to the relevant regulation, and provided 
evidence and argument in support of their interpretation of 
the law.  The Board finds, therefore, that they have actual 
knowledge of the evidence needed to substantiate the claim 
for fee-basis medical care.  The Board further finds that the 
veteran has not shown that the VAMC's failure to provide him 
a section 5103(a) notice is prejudicial to his case.

As previously stated, in the May 2004 motion for 
reconsideration the veteran's representative asserted that 
the Board had erred in finding that additional development 
was not warranted.  The representative has not, however, 
alluded to the existence of any additional evidence that 
might substantiate the veteran's claim.  During the May 2003 
hearing the representative stated that he was not aware of 
any additional evidence that was relevant to the appeal.  The 
VAMC has provided probative evidence showing that the VAMC is 
capable of providing the care needed by the veteran, and the 
veteran has submitted evidence showing that maintaining a 
continuity of treatment with his current private therapist is 
in his best interest.  In this regard the Board notes that 
the Court has also held that "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance. . . the failure to carry out . 
. . required development under those circumstances is 
nonprejudicial error."  Nelson v. Principi, 18 Vet. App. 407, 
410 (2004) (per curiam).  The veteran acknowledges that the 
VAMC is geographically accessible and capable of providing 
psychiatric treatment which, regardless of the veteran's 
assertions, is the key issue in this case.  The Board finds, 
therefore, that the failure to undertake any additional 
development is not prejudicial to the veteran.

In the January 2005 Joint Motion for Remand the parties 
asserted that remand was necessary on the basis that a copy 
of the February 2001 statement of the case had not been 
provided to the veteran's then-current representative.  The 
documents in the claims file show that in June 1992 the 
veteran appointed The American Legion as his representative.  
In a form dated in January 2001, but not received at the RO 
until March 2002, the veteran appointed a private attorney as 
his representative.  A copy of the statement of the case was 
sent to The American Legion, but not to the attorney.  In a 
March 2002 letter to VA the private attorney stated that he 
had been informed by VA that VA had not received the 
appointment of representative that he had submitted in 
January 2001, and he then submitted a copy of that form, 
which was received at the RO in March 2002.  Because the 
appointment of the private attorney was not effective until 
March 2002, the copy of the February 2001 statement of the 
case was properly sent to The American Legion, the veteran's 
duly appointed representative at that time.  See 38 C.F.R. 
§ 20.601 (2005) (a specific claim may be prosecuted at any 
one time by only one recognized representative).

Nevertheless, following the Court's January 2005 vacatur of 
the January 2004 Board decision and remand of the case for 
readjudication, in August 2005 the Board provided a copy of 
the entire claims file, including the February 2001 statement 
of the case, to the veteran's current representative.  
Because a copy of the statement of the case has been provided 
to the veteran's representative, the Board finds that the 
requirements of the Joint Motion for Remand, as incorporated 
into the Court's January 2005 order, have been met, and that 
further action is not warranted.

Factual Background

Service connection for a psychiatric disorder, described as a 
conversion reaction, has been in effect since October 1952.  
The psychiatric disorder has been evaluated as 30 percent 
disabling since April 1990.

In a July 1990 statement the veteran reported that he had 
been receiving psychiatric care from the same psychiatrist 
for the previous 38 years, who was then in private practice.  
In an October 1990 Authorization for Release of Information 
he clarified that statement by explaining that he had 
received treatment from that psychiatrist from 1952 to 1990, 
who was employed by VA in 1952 but later left VA and went 
into private practice.  In a December 1990 report the 
psychiatrist stated that he had originally treated the 
veteran at the VA Mental Hygiene Clinic, and that the veteran 
had followed him to his private practice and received 
treatment until earlier in 1990.

VA treatment records indicate that the veteran received 
treatment from a therapist at the VA Mental Health Clinic 
beginning in April 1990.  A February 1991 treatment record 
indicates that he had received therapy five times a week from 
a private psychiatrist for 37 years, which ended in November 
1989 because he could no longer afford the private 
psychiatrist's fees.  He then expressed dissatisfaction with 
his VA therapist because she could only see him once a week, 
and stated that he did not think she had the expertise needed 
to deal with his problems.  He did, however, continue to 
receive treatment from the same VA therapist from 1990 until 
2000, when that therapist went into private practice.

When the VA therapist went into private practice, the veteran 
stopped receiving therapy at the VA Mental Health Clinic and 
began seeing the same therapist in her private practice.  In 
August 2000 he applied to the VAMC for fee-basis 
psychotherapy and asked VA to pay the therapist's fees.  In 
August 2000 the VAMC denied his eligibility for fee-basis 
care.  In the denial notice the Chief of the Health 
Administration Service (HAS) at the VAMC informed the veteran 
that he was not eligible for fee-basis care because the care 
he needed was available from the VAMC, although with a new 
therapist.  He informed the veteran that when his therapist 
left VA her entire panel of patients, including the veteran, 
was transferred to another certified therapist who was 
clinically qualified to provide the treatment he needed.  
Because the VAMC was capable of providing the treatment he 
needed, the HAS Chief determined that the veteran was not 
eligible for fee-basis care.  The veteran appealed that 
determination, which is now before the Board.

In a September 2000 letter to the veteran the HAS Chief 
stated that although "the regulations are shortsighted," he 
had no authority to disregard those regulations and grant 
eligibility for fee-basis care because the care the veteran 
needed was available from the VAMC.  He assured the veteran 
that he could continue to receive his psychiatric care from 
the VAMC.

In his May 2003 hearing testimony and multiple statements the 
veteran and his representatives have asserted that 
psychotherapy is a unique treatment situation that requires 
continuity of care, a trusting relationship, and respect for 
the therapist in order for the therapy to be effective.  He 
stated that he had received treatment since his separation 
from service from only two therapists, the psychiatrist he 
saw for 37 years and the VA therapist he started seeing in 
1990.  He stated that when she left VA and started a private 
practice he followed her and began paying for his 
psychotherapy because he wanted to maintain the continuity 
and trust he had with her.  He asserted, in essence, that 
only that therapist could provide him with effective 
treatment and that, therefore, VA was not capable of 
providing the care he needed.  For that reason he claims that 
he is eligible for fee-basis care with that therapist.

The veteran presented a May 2003 report in which his 
therapist stated that she had treated the veteran from 1989 
to 2000 at the VAMC, and since 2000 in private practice.  She 
stated that the veteran had experienced a number of 
abandonments as a child, and multiple traumas since then, and 
had difficulty establishing trust with another person.  She 
stated that it had taken them some time to establish a 
therapeutic relationship, which could not be accomplished 
with another therapist.

The veteran also presented a March 2003 medical opinion from 
the Chief of Psychiatry at the Mount Sinai School of 
Medicine.  In that opinion the psychiatrist stated that it 
would be "highly detrimental" to the veteran's health to 
begin seeing a new therapist, in that the therapeutic 
relationship was difficult to establish and, when 
accomplished, every effort should be made to maintain that 
relationship.

Analysis

As an initial matter the Board wants to make clear that 
although the Board has jurisdiction to review the issue of 
whether the veteran is eligible for fee-basis care, the Board 
otherwise has no jurisdiction to determine the type of 
medical or psychiatric care the veteran should receive:

The Board's appellate jurisdiction extends to 
questions of eligibility for hospitalization, 
outpatient treatment, and nursing home and 
domiciliary care; for devices such as prostheses, 
canes, wheelchairs, back braces, orthopedic shoes, 
and similar appliances; and for other benefits 
administered by the Veterans Health Administration.  
Medical determinations, such as determinations of 
the need for and appropriateness of specific types 
of medical care and treatment for an individual, 
are not adjudicative matters and are beyond the 
Board's jurisdiction.  Typical examples of these 
issues are whether a particular drug should be 
prescribed, whether a specific type of 
physiotherapy should be ordered, and similar 
judgmental treatment decisions with which an 
attending physician may be faced.

38 C.F.R. § 20.101(b) (2005); Zimick v. West, 11 Vet. App. 
45, 48 (1998).

The Board will, therefore, address the issue of whether the 
veteran is eligible for fee-basis care, but cannot consider 
the issue of whether any psychotherapy provided by the VAMC 
is proper.

When VA facilities or other government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing care or services required, the VA may 
contract with non-VA facilities for care.  38 U.S.C.A. § 1703 
(West 2002); 38 C.F.R. § 17.52 (2005).

The veteran contends that the VAMC is not capable of 
furnishing the care he needs because only the therapist he 
has seen since 1990 is capable of providing that care, and 
she is no longer employed by VA.  He has not raised the issue 
of geographic inaccessibility, and the evidence indicates 
that the VAMC is accessible because he received psychiatric 
care there for many years, and continues to receive medical 
care from the VAMC.  In addition, the veteran does not deny 
that the VAMC has psychiatric care providers, nor does he 
allege that they are not professionally qualified to provide 
psychiatric care; he contends only, in essence, that they are 
not capable of providing his care.

The statute providing for fee-basis care is part of an 
elaborate statutory scheme created by Congress for providing 
medical care to eligible veterans.  The statutes specify what 
veterans are eligible for treatment, how that treatment can 
be accessed, and how the treatment will be financed.  The 
Veterans Health Administration maintains, at considerable 
taxpayer expense, a complex network of medical facilities 
throughout the country in order for eligible veterans to have 
access to medical care.  

The statute specifies that VA may contract with non-VA 
facilities if a VA facility is not capable of furnishing the 
care or services required.  "Principles of statutory 
construction require that, where a statute has a plain 
meaning, a Court shall give effect to that meaning."  Meeks 
v. West, 12 Vet. App. 352, 354 (1999).  The plain meaning of 
the statute in question is that VA may contract with non-VA 
facilities only if the VAMC does not have the ability to 
provide the type of care required; e.g., the veteran requires 
orthopedic surgery, but the VAMC has no orthopedic surgeon on 
staff.  The statute does not distinguish between psychiatric 
care and care for a physical impairment.  In this case the 
HAS Chief has shown that the VAMC has qualified psychiatric 
care providers on staff to provide the care the veteran 
needs.  To accept the veteran's interpretation of the 
regulation would entitle any veteran who disagrees with the 
care he receives from VA to be eligible for fee-basis care, 
which is clearly not contemplated by the statutory scheme 
establishing VA medical care for eligible veterans.

The veteran has presented medical opinions showing that 
transferring his care to a new therapist could be detrimental 
to him.  The Board notes that he transferred his care from a 
psychiatrist in 1989, with no detriment being shown.  He then 
established rapport with a new therapist.  Regardless, the 
statute does not allow for fee-basis eligibility because the 
veteran may have difficulty establishing a therapeutic 
relationship with a new therapist; contract care may be 
allowed only if VA is not capable of providing the care 
needed.

The Court has held that "where the remedy sought is a 
monetary award against the U.S. Government, and particularly 
where Congress has enacted an intricate and all-encompassing 
statutory scheme, such expenditures must be specifically 
authorized by statute."  Malone v. Gober, 10 Vet. App. 539 
(1997).  The statute does not authorize VA to contract with a 
non-VA therapist because the veteran chooses to maintain 
treatment with that therapist, rather than transfer his care 
to a qualified psychiatric care provider employed by VA.

The veteran contends that the regulation prohibiting fee-
basis care unless the VAMC is not capable of providing the 
required care is unconstitutional, and not in accord with the 
statutory scheme for providing medical care to eligible 
veterans.  He has not, however, alluded to which provision in 
the constitution he finds to have been violated.  In 
addition, the prohibition is not only regulatory; it is 
statutory, as shown in 38 U.S.C.A. § 1703(a).  Although the 
HAS Chief indicated that the regulation is "shortsighted" 
in not allowing for contract psychiatric care for the 
veteran, VA has no authority to revise that provision or to 
ignore its mandate, because the stated limitations are a part 
of "the statutory scheme."

The veteran's representative has contended that VA violated 
the Rehabilitation Act of 1973 by treating the veteran 
disparately because of his disability.  By applying the law 
uniformly, however, VA has avoided treating the veteran in a 
disparate manner.  The veteran has asserted that because of 
his childhood experiences (escape from Nazi persecution) his 
situation is unique and requires continuing care by the same 
therapist.  Many of the veterans receiving psychiatric care 
from VA have, however, experienced numerous traumas 
throughout their lives, and to find the veteran eligible for 
fee-basis treatment would allow a benefit not available to 
other veterans with the same or similar backgrounds.

In his October 2005 brief the veteran's representative 
referenced the statute and found three criteria for 
authorizing fee-basis care: (1) if a VA facility is not 
geographically accessible; (2) if the VA facility cannot 
provide the services required (i.e., the facility does not 
have the personnel and/or equipment; and (3) if the facility 
cannot provide the care required (i.e., the services 
available cannot meet the care needs of a particular veteran 
based upon his unique situation).  The statute and regulation 
provide, however, only that VA may contract with a non-VA 
care provider if the VAMC is not capable of furnishing the 
care or services required.  38 U.S.C.A. § 1703 (West 2002); 
38 C.F.R. § 17.52 (2005).  There is no reference in the 
statute or regulation to services being available, but unable 
to meet the veteran's unique needs.  For that reason the 
representative's arguments are without merit.

The representative also asserted that whether VA is capable 
of providing the care or services required is a medical 
determination, and that the only medical evidence of record 
supports the veteran's contention.  In doing so he argued 
that the evidence from the HAS Chief showing that the VAMC 
had qualified therapists available to provide the veteran's 
care is not probative because such evidence required medical 
expertise.  As previously stated, however, the Board does not 
have jurisdiction to review a medical determination regarding 
the type of care the veteran should receive.  The Board does 
have jurisdiction to evaluate the evidence regarding the 
VAMC's capability of providing the care in terms of the 
relevant law.  The HAS Chief provided evidence of having 
other therapists clinically qualified to provide the 
veteran's care.  As the HAS Chief he is competent to provide 
evidence of the qualifications of the staff employed by the 
VAMC.  For that reason the representative's arguments are 
without merit.

In summary, the evidence shows that the VAMC is capable of 
furnishing the care the veteran requires, and that the 
facility is geographically accessible to the veteran.  For 
those reasons the Board finds that the criteria for fee-basis 
psychiatric care are not met, and that the preponderance of 
the evidence is against the claim of eligibility for fee-
basis care.  See Ortiz v. Principi, 274 F.3d 1361, 1365-66 
(Fed. Cir. 2001) (the benefit of the doubt rule in 38 
U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 cannot be applied if 
the Board has found that the preponderance of the evidence is 
against the claim).  


ORDER

The appeal to establish eligibility for fee-basis care is 
denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


